Exhibit 10.1

 

 

EXECUTION COPY

 

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (the “Agreement”), entered into as of May 7, 2015 by and
between National Holdings Corporation, a Delaware corporation (the “Company”),
and Glenn C. Worman (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Company desires to employ the Executive as its Executive Vice President
– Finance upon the terms and subject to the conditions set forth in this
Agreement; and

 

WHEREAS, the Executive is willing to accept such employment upon such terms;

 

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 



 

1.

EMPLOYMENT AND DUTIES



 

1.1.     Term of Employment. The Executive’s employment under this Agreement
shall commence as of May 7, 2015 (the “Effective Date”) and shall continue until
May 5, 2017 unless earlier terminated hereunder (such period being herein
referred to as the “Term”).

 

1.2.     General.

 

1.2.1.     During the Term, the Executive shall have the title of Executive Vice
President – Finance of the Company, which shall be deemed to be a senior
management position of the Company reporting to the Chief Executive Officer of
the Company and the Board of Directors of the Company. The Company’s Chief
Financial Officer and finance staff will report directly to the Executive.
Executive shall also serve in such other offices and capacities as may be
appointed or delegated by the Chief Executive Officer or the Board from time to
time which may include the positions of Chief Financial Officer and/or Principal
Financial Officer and/or Principal Accounting Officer of the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

1.2.2.     The Executive shall faithfully and diligently discharge his duties
hereunder and use his best efforts to implement the policies established by the
Chief Executive Officer and the Board of Directors. The Executive's
responsibilities shall include, among other things, to render executive, policy,
operations and other management services to the Company of the type customarily
provided by persons situated in similar executive and management capacities.

 

1.2.3.     The Executive shall serve the Company loyally, faithfully and to the
best of the Employee’s abilities and shall devote the Employee’s full working
time and efforts to the performance of the Employee’s duties hereunder. The
Executive shall not engage in any business or other activity that interferes
with the performance of the Executive’s obligations under this Agreement and,
specifically, shall not engage in any business similar to the Company’s business
as defined in the Company’s then most recently filed Form 10-K apart from the
Employee’s employment hereunder during the Term.

 



 

2.

COMPENSATION



 

            2.1.     Base Salary. During the Term, the Executive shall be
entitled to receive a base salary at a rate of Two Hundred and Eighty Thousand
Dollars ($280,000) per annum during the first twelve months of the Term, and a
base salary at the rate of Two Hundred and Ninety Thousand dollars ($290,000)
per annum during the second twelve months of the Term (“Base Salary”). The Base
Salary shall be payable in arrears in equal installments not less frequently
than on a monthly basis in accordance with the payroll practices of the Company.
The Base Salary may be increased by the recommendation of the Compensation
Committee of the Board of Directors and as approved by the majority vote of the
entire Board.

 

2.2.     Signing Bonus. The Company shall pay the Executive a signing bonus
equal to $75,000, payable in two installments as follows: the first installment
of $40,000 shall be payable on the ninetieth (90th) day after the Effective Date
and the second installment of $35,000 shall be payable on July 1, 2016, provided
in each case that the Executive is still employed with the Company on the
applicable payment date.

 

 
2

--------------------------------------------------------------------------------

 

 

2.3     Initial Performance Bonus. The Executive shall be entitled to a
guaranteed bonus equal to $100,000, which represents a six month performance
bonus, to be paid no later than December 31, 2015 provided the Executive remains
employed until such payment date. At least $80,000 of such bonus shall be paid
in cash and the remainder shall be payable in cash or fully vested shares of
common stock in the discretion of the Company.

 

2.4     Annual Performance Bonus. Beginning with the first fiscal year that
begins after the Effective Date (i.e. October 1, 2015), the Executive will be
paid a bonus with respect to each fiscal year (the “Bonus”) at such time and in
such amount as determined by the Compensation Committee of the Board, but not
later than the December 15th immediately following the fiscal year end.
Executive will be included in the Executive Bonus Pool for senior executive
officers. Except as provided herein, the Executive must be employed with the
Company on the last day of the fiscal year in order to receive a Bonus for such
year. Notwithstanding the foregoing, upon termination of employment due to
expiration of the Term on April 30, 2017 (or any extended Term) (and not due to
early termination pursuant to Sections 5.1.1 through 5.1.6), the Executive shall
be eligible to receive a pro-rata Bonus for the fiscal year in which his
employment terminates equal to the Bonus he would have received had he remained
employed through the end of the fiscal year multiplied by a fraction, the
numerator of which is the number of days he worked during the 2017 fiscal year
and the denominator of which is 365. Such pro-rata bonus shall be paid at the
same time the Bonus otherwise would have been payable if employment continued.

 

 
3

--------------------------------------------------------------------------------

 

 

2.5     Initial Option Grant. On the Effective Date, the Company shall grant to
the Executive, non-qualified options to purchase up to 180,000 shares of common
stock of the Company pursuant to the Company’s 2013 Omnibus Incentive Plan or
any other stock option plan of the Company in effect at the time of grant (the
“Plan”). Such options shall vest according to the following vesting schedule:
(i) 60,000 options shall vest immediately upon grant, one third of such options
shall have an exercise price of $4.50 per share, one third of such options shall
have an exercise price of $5.50 per share and one third of such options shall
have an exercise price of $6.00 per share; (ii) 60,000 options shall vest on the
first anniversary of the Effective Date, one third of such options shall have an
exercise price of $4.50 per share, one third of such options shall have an
exercise price of $5.50 per share and one third of such options shall have an
exercise price of $6.00 per share; (iii) and 60,000 options shall vest on the
second anniversary of the Effective Date, one third of such options shall have
an exercise price of $4.50 per share, one third of such options shall have an
exercise price of $5.50 per share and the remainder of such options shall have
an exercise price of $6.00 per share. Notwithstanding the foregoing, the options
granted pursuant to this paragraph that are unvested as of a Change in Control
(as defined in the Plan) shall become immediately vested upon the Change in
Control, provided the Executive is still employed with the Company at such time.

 

2.6.     Additional Compensation. In addition to the Base Salary and the bonuses
as described above, the Executive shall be entitled to receive such other cash
bonuses and such other compensation in the form of stock, stock options or other
property or rights as may from time to time be awarded him by the Compensation
Committee or the Board during or in respect of his employment hereunder. The
Base Salary, the bonuses and such other compensation may be increased by the
recommendation of the Compensation Committee of the Board and as approved by the
majority vote of the entire Board.

 

2.7.     Reimbursement of Expenses. The Company shall reimburse the Executive
for the reasonable expenses incurred by him in the performance of his duties
hereunder, in accordance with current practice, including, without limitation,
those incurred in connection with business related travel or entertainment,
provided that the Executive properly accounts for such expenses in accordance
with Company policy.

 

 
4

--------------------------------------------------------------------------------

 

 



 

3.

PLACE OF PERFORMANCE



 

In connection with his employment by the Company, the Executive shall be based
in the New York City Metropolitan Area, subject to the mutual agreement of the
Executive and Company to relocate him to another office of the Company.

 



 

4.

EMPLOYEE BENEFITS



 

4.1.     Benefit Plans. The Executive shall, during the Term, be included, to
the extent eligible thereunder, in all employee benefit plans, programs or
arrangements of general application (including, without limitation, any plans,
programs or arrangements providing for retirement benefits, options and other
equity-based incentive compensation, profit sharing, bonuses, disability
benefits, health and life insurance, or vacation and paid holidays) which shall
be established by the Company, for, or made available to, its respective senior
executives (“Benefits”). During the Term, the Benefits described in this
paragraph 4 may only be reduced as a result of a general reduction for all
senior executives of the Company.

 

4.2.     Vacation. The Executive shall be entitled to not less than four (4)
weeks vacation at full pay for each year during the Term. Such vacation may be
taken in the Executive’s discretion, and at such time or times as are not
inconsistent with the reasonable business needs of the Company.

 



 

5.

TERMINATION OF EMPLOYMENT



 

5.1.     General. The Executive’s employment may be terminated with or without
cause prior to the expiration of the Term only on the following circumstances:

 

 
5

--------------------------------------------------------------------------------

 

 

5.1.1.     Death. The Executive’s employment shall terminate upon his death.

 

5.1.2.     Disability. If, as a result of the Executive’s Disability (as defined
below), the Executive shall have been absent from his duties under this
Agreement for ninety (90) consecutive days, or for an aggregate of one hundred
twenty (120) days during any 360 consecutive day period, the Company may
terminate the Executive’s employment upon fifteen (15) days prior written notice
following the last day of such ninety (90) day or one hundred twenty (120) day
period as the case may be. For purposes hereof, “Disability” shall mean that the
Executive is unable to perform his normal and customary duties hereunder as a
result of physical or mental incapacity, illness or disability.

 

5.1.3     Termination by the Company for Cause. The Company may terminate the
Executive’s employment for Cause. Termination for “Cause” shall mean termination
of the Executive’s employment because of the occurrence of any of the following
as determined by the Board.

 

(i)     the failure or refusal by the Executive to substantially perform his
obligations under this Agreement or any directive of the Board which is not
inconsistent with the terms of this Agreement, or any material breach of this
Agreement by the Executive (other than any such failure resulting from the
Executive’s Disability) or of any of the Company’s policies or procedures;
provided, however, that the Company shall have provided the Executive with
written notice that such actions are occurring and the Executive has been
afforded a reasonable opportunity of at least ten (10) days to cure same; or

 

(ii)     the indictment of the Executive for a felony or other crime involving
moral turpitude or dishonesty, or the conviction of the Executive or the plea of
nolo contendere by the Executive to a misdemeanor (other than traffic
infractions); or

 

 
6

--------------------------------------------------------------------------------

 

 

(iii)      a material breach of Section 7 or Section 8 hereof or a breach of any
representation contained in this Agreement by the Executive; or

 

(iv)      a breach of fiduciary duty to the Company involving personal profit;
or

 

(v)      an act of dishonesty in connection with his employment with the
Company; or

 

(vi)      the Executive’s possession or use of illicit drugs or a prohibited
substance, to the extent that in the reasonable determination of the Board it
impairs his ability to perform his duties and responsibilities; or

 

(vii)      the Executive having committed acts or omissions constituting gross
negligence or willful misconduct (including theft, fraud, embezzlement, and
securities law violations) which is injurious to the Company, monetarily; or

 

(viii) the Executive having committed any material violation of, or material
noncompliance with, any securities law, rule or regulation or stock exchange or
Nasdaq Stock Market regulation rule relating to or affecting the Company; or

 

(ix) the Executive’s material failure or refusal to honestly provide a
certificate in support of the chief executive officer’s and/or principal
executive officer’s certification required under the Sarbanes-Oxley Act of 2002,
or any other filings under the federal securities laws including the rules and
regulations promulgated thereunder.

 

 
7

--------------------------------------------------------------------------------

 

 

5.1.4.     Termination by the Executive for Good Reason. The Executive may
terminate his employment for Good Reason (as defined below) by delivering to the
Board written Notice of Termination, as defined below. “Good Reason” means that,
without the express written consent of the Executive, any of the following
events occurs: (i) there is any material reduction or diminution (except
temporarily during any period of Disability) in the Executive’s authority,
duties or responsibilities with the Company; (ii) the Executive is required to
report to someone other than the Company’s Chief Executive Officer or the Board
of Directors; or (iii) there is a material breach by the Company of any material
provision of this Agreement, including a material reduction in the Base Salary
or the relocation of the Executive’s principal place of employment from the New
York Metropolitan area and, in any such case, within 90 days following the
occurrence of an event described in (i), (ii) or (iii) the Executive notifies
the Company that such event has occurred, and the Company fails to cure the
event (and the Executive does not waive the Company’s failure to cure the event)
within thirty (30) days after its receipt of such notice.

 

5.1.5     Termination by the Company Without Cause. The Company may terminate
the Executive’s employment for any reason at any time, other than for Disability
or Cause.

 

5.1.6     Termination by the Executive Without Good Reason. The Executive may
terminate his employment with the Company without Good Reason upon thirty (30)
days prior written notice (which notice period may be waived by the Company).

 

5.2.     Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive (other than termination by reason of the
Executive’s death) shall be communicated by written Notice of Termination to the
other party of this Agreement. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment, if applicable, under the provision so indicated.

 

 
8

--------------------------------------------------------------------------------

 

 

5.3.     Date of Termination. The “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death,
(ii) if the Executive’s employment is terminated pursuant to subsection 5.1.2
above, fifteen (15) days after Notice of Termination is given, (iii) if the
Executive’s employment is terminated pursuant to subsection 5.1.3 above, the
date specified in the Notice of Termination after the expiration of any
applicable cure periods, if any, (iv) if the Executive’s employment is
terminated pursuant to subsection 5.1.4 above, thirty-one days after the Company
receives the Executive’s notice of the event constituting Good Reason (provided
the Company did not cure the event (unless the Executive waives the Company’s
failure to cure and elects to remain employed)), and (v) if the Executive’s
employment is terminated for any other reason, the effective date of termination
set forth in the Notice of Termination. Notwithstanding the foregoing, for
purposes of determining the right to, or timing of, any payments that are
subject to Section 409A or intended to qualify as a separation pay plan under
Section 409A, the Date of Termination shall be the date on which the Executive
experiences a “separation from service” as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”).

 

5.4     Compensation Upon Termination.

 

5.4.1     Termination for Cause, Without Good Reason or Due to Death or
Disability. If prior to the expiration of the Term, the Company terminates the
Executive’s employment due to Disability or for Cause, the Executive terminates
his employment without Good Reason or employment terminates as a result of the
Executive’s death, the Company shall (i) pay the Executive his Base Salary
through the Date of Termination (at the rate in effect at the time Notice of
Termination is given), in accordance with the Company’s regular payroll practice
(unless earlier payment is required under applicable law), (ii) reimburse the
Executive for all reasonable business expenses incurred prior to the Date of
Termination, within sixty (60) days of the Date of Termination provided the
Executive provides proper substantiation no later than ten (10) days after the
Date of Termination and (iii) pay or provide to the Executive all accrued
benefits that are payable to the Executive pursuant to any employee benefit plan
of the Company at the time and in the manner provided under the applicable plan
and (iv) pay any Bonus earned but not yet paid for a prior fiscal year at the
time set forth in Section 2.4 (the amounts described in (i) through (iv)
collectively referred to herein as the “Accrued Obligations” and the Company
shall have no further obligation with respect to this Agreement). The Executive
shall not be entitled to any Bonus for the fiscal year in which his termination
occurs or any subsequent fiscal year.

 

 
9

--------------------------------------------------------------------------------

 

 

5.4.2     Termination Without Cause or for Good Reason

 

                       (a) If the Company terminates Executive’s employment
without Cause (other than due to Disability) or the Executive terminates his
employment for Good Reason prior to expiration of the Term, the Company shall
pay to the Executive all Accrued Obligations, which for purposes of this
subsection shall include any unpaid signing bonus and the prorated Annual
Performance Bonus. In addition, provided the Executive signs a general release
in favor of the Company and its affiliates (a “Release”) within forty-five (45)
days of his Date of Termination, and does not revoke such Release, the Company
shall pay the Executive severance (“Severance”) equal to one year of Base Salary
(at the rate in effect as of the Date of Termination), payable in equal
installments (no less frequently than monthly) in accordance with the Company’s
regular payroll practices, beginning on the first regular payroll date after the
revocation period for the Release has expired and continuing for twelve months
thereafter (the “Severance Period”). Notwithstanding the foregoing, to the
extent any portion of the Severance is considered to be deferred compensation
subject to Section 409A, if the forty-five day period for signing the Release
plus the applicable revocation period begin in one calendar year and end in
another calendar year, any installments of Severance that otherwise would have
been paid during that period will be accumulated and paid in the second calendar
year (on the first payroll date in such year following expiration of the
revocation period) and all other installments of Severance will be paid when
otherwise due. To the extent any portion of the Severance or other amounts, the
timing of which depends on the Executive’s Date of Termination, constitute
deferred compensation subject to Section 409A, if the Executive is a “specified
employee” within the meaning of Section 409A as of his separation from service
(as determined in accordance with the methodology established by the Company),
such portion of the Severance or other amounts that otherwise would have been
paid during the “Applicable Period” shall be accumulated and paid in a lump sum
on the first business day following the end of the Applicable Period. The
“Applicable Period” is the period beginning on the Executive’s separation from
service and ending on the first date that is six (6) months after the
Executive’s separation from service or if sooner, the first business day after
the Executive’s death.

 

 
10

--------------------------------------------------------------------------------

 

 

Additionally, (in the event of a termination by the Company without Cause (other
than due to Disability) or by the Executive for Good Reason) any options granted
pursuant to Section 2.5 that are outstanding, but not vested, as of the Date of
Termination shall become vested and exercisable as set forth in the applicable
option agreement.

 

5.4.3. Termination Due to Non-Renewal by Company. If not previously terminated
for any reason prior to the expiration of the Term of this Agreement and either
party does not wish to continue the employment relationship, this Agreement and
the Executive’s employment shall terminate on such expiration date. If the
Company gives notice that it does not wish to extend the Term, enter into a new
agreement or renew the Agreement (collectively, “Renewal”) at least ninety (90)
days prior to the end of the Term, the employment will terminate at the end of
the Term and Executive shall only be entitled to the Accrued Obligations. If the
Company provides less than ninety (90) days’ notice, then the Company shall pay
the Executive an amount equal to Base Salary, at its then current daily rate,
for the excess of ninety (90) days over the number of days notice of non-Renewal
the Company gave the Executive prior to expiration of the Term. Such amount (if
any) shall be payable in equal installments (no less frequently than monthly) at
the daily rate of Base Salary payments in effect immediately prior to
termination, beginning with the first payroll period following the Executive’s
separation from service. In addition, Executive shall be entitled to receive at
the end of the Term, in the event this Agreement terminates at the expiration of
the Term, a severance payment equal to ninety (90) days of Base Salary, payable
in the same manner and same time as set forth in the immediately preceding
sentence. To the extent they constitute deferred compensation subject to Section
409A, the payments shall be subject to the delay during the Applicable Period
set forth in Section 5.4.2.

 

 
11

--------------------------------------------------------------------------------

 

 

                         5.4.4. Death During Severance Period. In the event of
the Executive’s death during the Severance Period, any severance payments shall
continue to be made in accordance with their terms during the remainder of the
Severance Period to the beneficiary designated in writing for such purpose by
the Executive or, if no such beneficiary is specifically designated, to the
Executive’s estate.

 



 

6.

INSURABILITY; RIGHT TO INSURE



 

During the continuance of the Executive’s employment hereunder, the Company
shall have the right to maintain key man life insurance in its own name covering
the Executive’s life in such amount as shall be determined by the Company, for a
term ending on the termination or expiration of this Agreement. The Executive
shall use his reasonable best efforts to assist the Company in procuring of such
insurance by submitting to the required medical examinations, if any, and by
filling out, executing and delivering truthful applications and other
instruments in writing as may be reasonably required by an insurance company or
companies to which application or applications for insurance may be made by or
for the Company.

 

 

7.

PROPRIETARY INFORMATION; CONFIDENTIALITY; NON-COMPETITION; NONSOLICITATION

 

7.1.     The term “Proprietary Information” means information that was or is
developed by, became or becomes known by, or was or is assigned or otherwise
conveyed to or required by the Company, and which has any commercial or economic
value, actual or potential, in the Company’s business, and includes, without
limitation, trade secrets, copyrights, ideas, techniques, know-how, inventions
(whether patentable or not), and/or any other information of any type relating
to designs, configurations, toolings, documentation, recorded data, schematics,
source code, object code, master works, master databases, algorithms, flow
charts, formulae, circuits, works of authorship, mechanisms, research,
manufacture, improvements, assembly, installation, intellectual property
including patents and patent applications, business plans, past or future
financing, marketing, forecasts, pricing, customers, vendors, costs, the
salaries, duties, qualifications, performance levels, and terms of compensation
of other employees, and/or cost, financial statements or other financial data
concerning any of the foregoing or the Company and its operations generally. The
Executive understands that the provision of his employment creates a
relationship of confidence and trust between him and the Company with respect to
the Company and the Proprietary Information of the Company and its customers
which may be learned by the Executive during the period of the Executive’s
employment.

 

 
12

--------------------------------------------------------------------------------

 

 

7.2      The Executive acknowledges and agrees that all Proprietary Information
and all patents, copyrights, trade secret rights, rights with respect to mask
works and other rights (including throughout, without limitation, any
extensions, renewals, continuations or divisions of any of the foregoing) in
connection therewith shall be the sole property of the Company. To the extent
that, for any reason, such Proprietary Information or rights may not vest in the
Company, the Executive hereby sells, transfers, conveys and assigns to the
Company any such rights or rights he may have or acquire in such Proprietary
Information. At all times, both during the Term and thereafter, the Executive
will keep in strict confidence and trust and will not use or disclose any
Proprietary Information or anything relating to it to any other person, whether
or not for reasons of gain, without the written consent of the Company, except
as may be necessary in the ordinary course of performing his duties to the
Company. The Executive will defend the Company against all claims, actions,
suits, or other proceedings against the Company arising out of or resulting from
breach of this Section 7, and shall indemnify and hold the Company harmless from
and against all judgments, losses, liabilities, damages, costs and expenses
(including without limitation, reasonable attorneys’ fees and attorneys’
disbursements) arising out of or incurred in connection with all such claims,
actions, suits or other proceedings.

 

7.3      In the event of the termination of the Executive’s employment, whether
by the Company or the Executive, for any reason, the Executive shall return all
documents, records, apparatus, equipment and other physical property, or any
reproduction of such property, whether or not pertaining to Proprietary
Information, furnished to the Executive by the Company or produced by the
Executive or others in connection with the Executive’s employment immediately as
and when requested by the Company.

 

 
13

--------------------------------------------------------------------------------

 

 

7.4      During the Term of this Agreement and for a period of two (2) years
thereafter (whether or not this Agreement has been terminated by the Company or
the Executive for any reason prior to the expiration of the Term), the Executive
will not, either directly or through others:

 

(a)     solicit, cause to be solicited, or attempt to solicit any employee,
independent contractor, consultant or customer or client of the Company to
terminate his relationship with the Company in order to become an employee,
consultant, independent contractor, customer or client to or for any other
person or entity, or otherwise encourage or solicit any employee, consultant,
independent contractor, customer or client of the Company to leave the Company
for any reason or to devote less than all of any such employee’s efforts to the
affairs of the Company; or

 

(b)     take any action which constitutes an interference with or a disruption
of any of the business activities of the Company.

 

7.5      During the Term of this Agreement and for a period of six (6) months
thereafter (whether or not this Agreement has been terminated by the Company or
the Executive for any reason prior to the expiration of the Term), the Executive
will not, either directly or through others: engage, directly or indirectly, or
have an interest, directly or indirectly, anywhere in the United States of
America or any other geographic area where the Company does business or in which
its products or services are marketed, alone or in association with others, as
principal, officer, agent, employee, director, partner or stockholder (except
with respect to the Executive's employment by the Company), or through the
investment of capital, lending of money or property, rendering of services or
otherwise, in any business competitive with or substantially similar to the
businesses engaged in by the Company during the Term of this Agreement (it being
understood hereby, that the ownership by the Employee of five percent (5%) or
less of the stock of any company listed on a national securities exchange shall
not be deemed a violation of this Section 7.5). Notwithstanding anything in this
Section 7.5 to the contrary, Executive shall only be bound by the provisions of
this Section during the period he is receiving any monies from the Company.

 

 
14

--------------------------------------------------------------------------------

 

 

7.6      At no time during the Term, or thereafter shall the Executive directly,
or indirectly, disparage the commercial, business or financial reputation of the
Company.

 

7.7     The Executive represents that his performance of services hereunder will
not breach any agreement or obligation to keep in confidence Proprietary
Information acquired by him in confidence or in trust prior to the Executive’s
provision of services hereunder. The Executive has not entered into, and the
Executive agrees that he will not enter into, any agreement either written or
oral in conflict with this Agreement or in conflict with his employment
hereunder.

 

7.8     During the Executive’s employment hereunder, the Executive will not
improperly use or disclose any confidential information or trade secrets, if
any, of any former employer or any other person to whom the Executive has an
obligation of confidentiality, and the Executive will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom the Executive has an obligation
of confidentiality unless expressly authorized in writing by that former
employer or person. The Executive will use in the performance of his services
only information which is generally known and used by persons with training and
experience comparable to his own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by the Company.

 

 
15

--------------------------------------------------------------------------------

 

 

7.9     In the event that the Executive is no longer employed by the Company, he
hereby consents to the notification of any new employer of his rights and
obligations under this Agreement.

 

7.10     Without intending to limit the remedies available to the Company,
including damages for breach of contract, the Executive acknowledges that a
breach of any of the covenants contained in this Section 7 may result in
material and irreparable injury to the Company, or its affiliates or
subsidiaries, for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat the Company shall be entitled to seek a temporary
restraining order and/or a preliminary or permanent injunction restraining the
Executive from engaging in activities prohibited by this Section 7 or such other
relief as may be required specifically to enforce any of the covenants in this
Section 7. The Executive hereby acknowledges and agrees that the type and
periods of restrictions imposed in this Section 7 are fair and reasonable and
are reasonably required for the protection of the Company’s confidential
information and the goodwill associated with the business of the Company.
Further, the Executive acknowledges and agrees that the restrictions imposed in
this Section 7 will not prevent his from obtaining suitable employment after his
employment with the Executive ceases or from earning a livelihood. If for any
reason it is held that the restrictions under this Section 7 are not reasonable
or that consideration therefor is inadequate, such restrictions shall be
interpreted or modified to include as much of the duration and scope identified
in this Section as will render such restrictions valid and enforceable.

 

7.11     For the purposes of this Section 7, the Company shall include any and
all of its subsidiaries and affiliates.

 

 
16

--------------------------------------------------------------------------------

 

 



 

8.

EXECUTIVE’S COOPERATION

 

During the Term and thereafter, the Executive shall cooperate with the Company
in any internal investigation or administrative, regulatory or judicial
proceeding as reasonably requested by the Company (including, without
limitation, the Executive being available to the Company upon reasonable notice
for interviews and factual investigations, appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to the Company all pertinent information and turning over to the
Company all relevant documents which are or may come into the Executive’s
possession, all at times and on schedules that are reasonably consistent with
the Executive’s other permitted activities and commitments).

 



 

9.

RIGHTS OF INDEMNIFICATION



  

The Company shall indemnify the Executive to the fullest extent permitted by the
General Corporation Law of the State of Delaware, as amended from time to time,
for all amounts (including without limitation, judgments, fines, settlement
payments, expenses and attorney’s fees) incurred or paid by the Executive in
connection with any action, suit, investigation or proceeding arising out of or
relating to the performance by the Executive of services for, or the acting by
the Executive as a director, officer or employee of the Company, or any other
person or enterprise at the Company’s request.

 

 
17

--------------------------------------------------------------------------------

 

 

 

10.

MISCELLANEOUS



 

10.1.     Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

 

   

To the Company:

National Holdings Corporation

410 Park Avenue, 14th Floor

New York, New York 100221

Attn: Chief Executive Officer

       

To Glenn C. Worman:

385 Princeton Avenue

Brick, New Jersey  08724

   

 

 

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission, (iii) if sent by overnight courier, one business day after being
sent by overnight courier, or (iv) if sent by registered or certified mail,
postage prepaid, return receipt requested, on the fifth day after the day on
which such notice is mailed.

 

10.2.     Severability. Each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement, including the provisions of Section 7, is held to
be prohibited by or invalid under applicable law, such provision will be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

10.3.     Binding Effect; Benefits. Executive may not delegate his duties or
assign his rights hereunder. This Agreement shall inure to the benefit of, and
be binding upon, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.

 

 
18

--------------------------------------------------------------------------------

 

 

10.4.     Entire Agreement. This Agreement represents the entire agreement of
the parties and shall supersede any and all previous contracts, arrangements or
understandings between the Executive and the Company. This Agreement may be
amended at any time by mutual written agreement of the parties hereto. In the
case of any conflict between any express term of this Agreement and any
statement contained in any employment manual, memo or rule of general
applicability of the Company, this Agreement shall control.

 

10.5     Warranty. The Executive hereby represents and warrants as follows:
(i) that the execution of this Agreement and the discharge of the Executive’s
obligations hereunder will not breach or conflict with any other contract,
agreement, or understanding between the Executive and any other party or
parties; and (ii) the Executive’s resume which was provided to the Company by
the Executive and other statements made about the Executive’s employment history
to the Company by the Executive are true, accurate and complete in all material
respects.

 

10.6     Withholding. The payment of any amount pursuant to this Agreement shall
be subject to applicable withholding and payroll taxes, and such other
deductions as may be authorized or required under the Company’s employee benefit
plans, if any.

 

10.7     Governing Law; Consent to Personal Jurisdiction.

 

(a) This Agreement shall be deemed to have been made and delivered in New York,
New York and shall be governed as to validity, interpretation, construction,
effect and in all other respects by the internal laws of the State of New York.

 

(b) At the Company’s option, any dispute or controversy under this Agreement
shall be determined in an arbitration proceeding before three (3) arbitrators of
the AAA; or in a lawsuit in New York, New York. The award in any arbitration
hereunder shall be final, and judgment upon the award rendered may be entered in
any court, state or Federal, having jurisdiction and the parties hereby submit
to the jurisdiction of any such court for the purpose of such arbitration and
the entering of such judgment.

 

 
19

--------------------------------------------------------------------------------

 

 

(c) The venue of the arbitration or the Supreme Court action shall be New York,
New York.

 

(d) The prevailing party in any arbitration or lawsuit shall recover from the
other party all costs and disbursements of the arbitration or lawsuit, including
reasonable legal fees within sixty (60) days after such arbitration award or
judgment is rendered.

 

(e) The parties further agree to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding, and agree
that service of process upon either such party may be made in accordance with
Section 10.1 of this Agreement and shall be deemed in every respect effective
service of process upon such party, in any such suit, action or proceeding.

 

10.8     Execution in Counterparts. This Agreement may be executed by the
parties in one or more counterparts, each of which shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement, and shall become effective when one or more counterparts has been
signed by each of the parties hereto and delivered to each of the other parties
hereto. A photocopy or electronic facsimile of this Agreement or of any
signature hereon shall be deemed an original for all purposes.

 

10.9     Survival. The provisions of Sections 7 and 8 of this Agreement shall
survive the termination of this Agreement.

 

10.10     Section 409A Omnibus Provision. Notwithstanding any other provision of
this Agreement, it is intended that any payment or benefit that is provided
pursuant to this Agreement that may be considered deferred compensation subject
to Section 409A shall be provided and paid in a manner, and at such time, as
complies with the applicable requirements of Section 409A or that meets an
applicable exemption from Section 409A. Notwithstanding any other provision of
this Agreement, the Company's Compensation Committee or Board of Directors is
authorized to amend this Agreement in such manner as may be determined by it to
be necessary or appropriate to comply, or to evidence or further evidence
required compliance, with Section 409A of the Code. Notwithstanding the
foregoing or any other provision of this Agreement, neither the Company, nor any
of its affiliates, nor any of their officers, directors, employees or
representatives shall be liable to the Employee for any interest, taxes or
penalties resulting from non-compliance with Section 409A.

 

 
20

--------------------------------------------------------------------------------

 

 

For purposes of this Agreement, all rights to payments and benefits hereunder
shall be treated as rights to receive a series of separate payments and benefits
to the fullest extent allowed by Section 409A of the Code.

 

To the extent they constitute deferred compensation under Code Section 409A, the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during one calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year. Any such
reimbursement of an eligible expense shall be made promptly after proper
substantiation of such expense, but in no event later than the last day of the
calendar year following the calendar year in which the expense was incurred. The
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for any other benefit.

 

10.11     Legal Advice. The Executive acknowledges that he has had the
opportunity to receive independent tax and legal advice from attorneys of its
choice with respect to the advisability of executing this Agreement.

 

 

 
21

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand, as of the day and year first above
written:

 

 

COMPANY:

 

        NATIONAL HOLDINGS CORPORATION        

 

By:

/s/ Robert B. Fagenson

 

 

Name:

Robert B. Fagenson

 

 

Title:

Chairman and Chief Executive Officer

 

                  EXECUTIVE:           /s/ Glenn C. Worman           Glenn C.
Worman  

 

 

 

 

 

 

 

22